DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series of references that could be reasonably combined that disclosed: a system for continuously tracking at least one competitor on an athletics track, the system comprising:  at least one wireless transmitter operable to wirelessly submit a query and a timestamp, the query provided with the timestamp,  at least one wearable transponder attachable to the at least one competitor, the at least one wearable transponder being configured to receive the query and the timestamp, to generate a transponder specific response and to wirelessly transmit the response,  at least three stationary receivers distributed across or around the athletics track, wherein each one of the at least three stationary receivers is configured to receive the transponder specific response and to determine a runtime, wherein the runtime is indicative of a point in time relative to the timestamp at which the transponder specific response has been received by the respective stationary receiver, and a processing unit connected to the at least three stationary receivers and configured to determine a position of the at least one wearable transponder relative to the at least three stationary receivers on the basis of the runtimes received from the at least three stationary receivers.  The closest prior art, O’Hagan, discloses a location system using runtimes of participant worn transponder responses to a query.  However, O’Hagan fails to disclose that a participant worn transponder receives a query including a timestamp.  The O’Hagan query does not include a timestamp.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715